Name: Commission Regulation (EEC) No 1001/83 of 27 April 1983 amending Regulation (EEC) No 546/83 laying down provisions for distillation of table wine pursuant to Article 15 (2) of Regulation (EEC) No 337/79 and reducing the quantities of table wine covered by declarations and contracts concluded
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/ 16 Official Journal of the European Communities 28 . 4. 83 COMMISSION REGULATION (EEC) No 1001/83 of 27 April 1983 amending Regulation (EEC) No 546/83 laying down provisions for distillation of table wine pursuant to Article 15 (2) of Regulation (EEC) No 337/79 and reducing the quantities of table wine covered by declarations and contracts concluded THE COMMISSION OF THE EUROPEAN COMMUNITIES, tity covered by each contract or declaration should, consequently, be reduced by the corresponding percentage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Articles 15(2) and 65 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (3), and in particular Article 2 thereof, Article 1 Article 2 (6) of Regulation (EEC) No 546/83 is hereby replaced by the following : '6 . If the notifications referred to in paragraph 5 show that the total quantity of table wines covered by contracts submitted to the intervention agencies exceeds 4,3 million hectolitres, the quantity covered by each contract shall be reduced pro rata subject to the minimum quantity referred to in the third subparagraph of paragraph 2.' Whereas Article 2 (5) and (6) of Commission Regula ­ tion (EEC) No 546/83 (4) lays down a mechanism whereby the total volume of table wine delivered for distillation can be maintained within certain quantita ­ tive limits ; Whereas the situation on the market indicates that the volume adopted may be insufficient to permit lasting rationalization of the market ; whereas it is necessary therefore to increase, within the limits laid down in Article 1 5 (3) of Regulation (EEC) No 337/79, the quantity originally provided for in Article 2(6) of Regulation (EEC) No 546/83 while allowing the mechanism for reducing the quantities covered by contracts and declarations to continue to apply ; Article 2 1 . The quantity of table wine covered by each delivery contract referred to in Article 2 ( 1 ) or 15 ( 1 ) of Regulation (EEC) No 546/83 and by each declaration referred to in Article 4(1 ) of that Regulation shall be reduced by 23 % . 2. The margins referred to in the second subpara ­ graph of Article 12(1 ) of Regulation (EEC) No 546/83 shall be calculated in relation to the quantity of wine covered by the contract or declaration less the reduc ­ tion referred to in paragraph 1 . Whereas the information supplied to the Commission by Member States indicates that at the end of the period laid down for submission of delivery contracts and declarations to intervention agencies the total quantity of table wine covered by these contracts and declarations is about 23 % more than the quantity so revised ; whereas, under these circumstances, distilla ­ tion should be limited to that quantity, and the quan ­ Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (&gt;) OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 326, 23 . 11 . 1982, p. 1 0 OJ No L 227, 3 . 8 . 1982, p. 1 . 4 OJ No L 64, 10 . 3 . 1983, p. 12. No L 112/ 1728 . 4 . 83 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1983 . For the Commission Poul DALSAGER Member of the Commission